Citation Nr: 0416694	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by sinus bradycardia.

2.  Entitlement to service connection for residuals of a left 
gastrocnemius muscle tear.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to a higher initial rating for osteoarthritis 
of the right ankle, currently evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1968 until 
December 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The February 2000 rating decision on appeal also denied 
entitlement to service connection for a disability manifested 
by sinus bradycardia, residuals of a left gastrocnemius 
muscle tear, a right hip disability, and left ear hearing 
loss, each denied as not well grounded.  Subsequently, those 
issues were reconsidered and again denied, along with a claim 
for service connection for a left elbow disability, in a 
February 2002 rating decision.  Notice of the February 2002 
rating decision was issued by a RO letter dated February 11, 
2002.  In a VA Form 9, received on February 7, 2002, the 
veteran referenced the issues of entitlement to service 
connection for a left elbow condition, a disability 
manifested by sinus bradycardia, residuals of a left 
gastrocnemius muscle tear, a right hip disability, and left 
ear hearing loss.  As the February 11, 2002 notice of the 
February 2002 rating action was issued approximately one week 
following receipt of the veteran's February 7, 2002 
communication (VA Form 1-9), the veteran's communication 
preceded the notice of the RO denials, and it cannot serve as 
a notice of disagreement as to those issues.  However, a VA 
Form 646, submitted in March 2002 does serve to timely 
express disagreement as to these five issues and should be 
construed as a notice of disagreement.  A statement of the 
case (SOC) has not been issued in response to such notice of 
disagreement, pursuant to 38 C.F.R. § 19.26 (2003).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Additionally, it is noted that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The February 2000 rating decision which granted service 
connection for right ankle arthritis was adjudicated prior to 
enactment of the VCAA.  As such, VCAA notice as required by 
38 U.S.C.A. § 5103 was not provided as to the original 
service connection claim.  As such, the exclusion of 
requirement of VCAA notice, outlined in VAOPGCPREC 08-3003 is 
not applicable.  The Board observes that the veteran has not 
received notice of the information and evidence necessary to 
substantiate his increased rating claim, to include the 
division of responsibility for evidentiary development 
between the veteran and VA, in accordance with the VCAA and 
Quartuccio.  The only VCAA notice letter of record is a 
December 2001 communication specifically addressing only the 
claim of entitlement to service connection for a left elbow 
disability.  Further, as the veteran has been determined to 
have initiated appeals as to his claims for service 
connection for a disability manifested by sinus bradycardia, 
residuals of a left gastrocnemius muscle tear, a right hip 
disability and left ear hearing loss, VCAA notice must be 
provided for those issues as well.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically apprise the appellant 
of the evidence and information necessary 
to substantiate his service connection 
and increased rating claims and inform 
him of his and VA's responsibilities in 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO must issue a SOC, on the 
appeal initiated by the veteran from the 
February 2002 rating decision, which 
denied entitlement to service connection 
for a left elbow disability, a disability 
manifested by sinus bradycardia, 
residuals of a left gastrocnemius muscle 
tear, a right hip disability, and left 
ear hearing loss.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal as to those issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




